"Wright, C. J,
Appellants assign for error, the rulings •of tbe court On their motion to strike from tbe files, and rule from the jury, said amended transcript or return of tbe justice. Tbe objections were not well taken, Tbe pleadings before a ¡justice of tbe peace, may be written or oral. If oral, they must in substance, be written down by the justice in his docket. Code, § 2284, It was not only the right, but the duty, of tbe justice, to amend bis return, and if there bad ever been a mistake by him in bis docket entries, the «court might have corrected the mistake, or directed him to do so. Sections 2888-9. When such mistake is unques-. tionably established, the law contemplates that it may be corrected, so as to fully try the case upon tbe same issues which Were tried before tbe justice-; and after the return was thus made, ivecanseeno conceivable objection to. permitting it fo be read as a paper in the cause, to tbe jury. . It was a part ■of tbe record, and like any other paper, might be read as •showing the matters in issue. True, it was properly the province of'fhe court to determine tbe state of tbe issues, but counsel might nevertheless refer to the papers in argument. If it was offered as evidence, as is claimed, it can make no substantial difference. It was in evidence any bow (as far as a pleading or transcript can be said to be in evidence), and to read it to the jury could net give it any additional weight.
Judgment affirmed.